


Exhibit 10.9.6

 

SIXTH AMENDMENT TO THE
JANUS 401(K) AND EMPLOYEE STOCK OWNERSHIP PLAN

 

The Janus 401(k) and Employee Stock Ownership Plan, as amended and restated
effective January 1, 2014 (the “Plan”), is hereby amended as follows, effective
as of August 31, 2016, unless otherwise expressly provided below:

 

1.                                     The Plan is hereby amended to clarify
that the provisions adopted in the Fourth Amendment to implement the new In-Plan
Roth Conversion feature and the provisions adopted in the Fifth Amendment to
implement the new After-Tax Contributions feature will be effective October 3,
2016.

 

2.                                     Section 3.1A of the Plan is hereby
amended, October 3, 2016, by replacing it in its entirety to read as follows:

 

3.1A                     After-Tax Contributions.  Each Participant may elect to
have an amount deducted from his or her Compensation which would have been
received in the Plan Year but for the deduction election, and contributed to the
Plan by entering into a Payroll Withholding Agreement to make After-Tax
Contributions; provided, that, such Participant’s elected After-Tax Contribution
may not exceed the lesser of (a) 25% of Compensation which would have been
received in the Plan Year, but for the contribution election and (b) the maximum
“annual additions” for the Plan Year as determined under Section 14.1(a), less
the applicable dollar amount under Code Section 402(g)(1)(B) for the Plan Year
(as adjusted annually in accordance with the method provided in Code
Section 402(g)(4) pursuant to Regulations), less the maximum amount of Matching
Contributions that may be contributed for a Participant whose annual
Compensation equals or exceeds the annual dollar limitation of Code
Section 401(a)(17) for the Plan Year and whose Elective Contributions for the
Plan Year equal the applicable dollar amount under Code Section 402(g)(1)(B) for
the Plan Year (as adjusted annually in accordance with the method provided in
Code Section 402(g)(4) pursuant to Regulations).  Further, such After-Tax
Contribution election by a Participant together with his or her Elective
Contribution, if any, for a Plan Year may not exceed 75% of Compensation which
would have been received in the Plan Year, but for the contribution election(s).
When making a deduction election, the Participant must irrevocably designate the
contribution as an After-Tax Contribution in the Payroll Withholding Agreement.
In the event a Participant fails to designate the contribution as an After-Tax
Contribution, the contribution will be deemed to be a Pre-Tax Elective Deferral
Contribution.

 

3.                                     Section 10.1 of the Plan is hereby
amended, September 1, 2016, by replacing it in its entirety to read as follows:

 

10.1                       Voting Company Stock.  Each Participant or
Beneficiary that has Company Stock allocated to the ESOP Stock Bonus Account or
Stock Dividend Account of such Participant or Beneficiary shall have the right
to direct the Trustee as to the manner in which the Trustee is to vote
(including not vote) that number of shares of Company Stock credited to the
Participant’s ESOP Stock Bonus Account and Stock Dividend Account (Vested and
not vested).  Directions from a Participant or Beneficiary to the Trustee
concerning the voting of Company Stock shall be communicated in writing, or by
such other means as agreed to by the Trustee and the Employer.  Upon its receipt
of

 

1

--------------------------------------------------------------------------------


 

the directions, the Trustee shall vote the shares of Company Stock as directed
by the Participant or Beneficiary.  Except as otherwise required by law, the
Trustee shall vote shares of Company Stock credited to a Participant’s Account
for which the Trustee has received no direction from the Participant or
Beneficiary in the same proportion on each issue as it votes those shares
credited to the Participants’ Accounts for which it received voting directions
from Participants and Beneficiaries.

 

Except as otherwise required by law, the Trustee shall vote that number of
shares of Company Stock not credited to the Participants’ Accounts in the same
proportion on each issue as it votes those shares credited to Participants’
Accounts for which it received voting directions from Participants and
Beneficiaries.

 

4.                                     Except as expressly provided herein, the
Plan shall remain in full force and effect.

 

IN WITNESS WHEREOF, Janus Capital Group Inc. has executed this Amendment as of
this 31st day of August 2016.

 

 

 

 

Janus Capital Group Inc.

 

 

 

 

 

 

 

 

/s/ Karlene Lacy

 

 

Karlene Lacy

 

 

Senior Vice President

 

 

Taxation & Compensation Accounting

 

 

 

ATTEST:

 

 

 

 

 

/s/ Sue Armstrong

 

 

 

Sue Armstrong

 

 

Director

 

 

LTI and Retirement Plans

 

 

 

2

--------------------------------------------------------------------------------
